Citation Nr: 9922845	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing.

2. Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from December 1946 to April 1950 and from August 1950 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that denied the appellant's claims of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and entitlement to a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations.  The Board remanded the 
claims in December 1997 for additional evidentiary 
development.  The RO conducted that development and the 
claims are again before the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection is established only for rheumatoid 
arthritis with prolapsed intervertebral disc; the disability 
is assigned a 60 percent evaluation.  

2.  The appellant is in receipt of a permanent and total 
disability evaluation based solely on his service-connected 
rheumatoid arthritis with prolapsed intervertebral disc.  

3.  The appellant's use of a wheelchair and right foot brace 
are due to residuals of a nonservice-connected right hip 
injury.  

4.  The appellant is not entitled to permanent and total 
disability based on blindness in both eyes with 5/200 or less 
visual acuity or the anatomical loss or loss of use of both 
hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
acquiring specially adapted housing are not met.  38 U.S.C.A. 
§ 2101(a) (West 1991); 38 C.F.R. § 3.809 (1998).  

2.  The criteria for entitlement to financial assistance in 
acquiring special home adaptations are not met.  38 U.S.C.A. 
§ 2101(b) (West 1991); 38 C.F.R. § 3.809a (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed a VA Form 26-4555, Veteran's Application 
in Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant, in October 1995.  He essentially contends 
that he should be awarded certificates of eligibility for 
assistance in acquiring specially adapted housing or for 
financial assistance in acquiring special home adaptations 
because he needs to acquire special home adaptations or 
purchase a home adapted to his special needs, including 
confinement to a wheelchair due to a service-connected 
disability.  

For the sake of clarity, the Board will initially describe 
the factual background of this case.  The relevant law and VA 
regulations will then be reviewed.  Finally, the Board will 
analyze the issues and render a decision.

Factual Background

While on active duty in 1951, the appellant fell into a 
sitting position in the hanger deck of an aircraft carrier.  
Initial symptoms subsided, but the appellant continued to 
complain of low back pain.  After his separation from 
service, an August 1955 rating decision granted service 
connection for rheumatoid arthritis of the left sacroiliac; a 
10 percent evaluation was assigned.  Subsequent rating 
decisions in the late 1950s increased the evaluation to 40 
percent disabling, granted temporary total ratings for 
convalescence from December 1955 to April 1956 and from 
November to December 1958, and then increased the evaluation 
to 60 percent disabling.  In a January 1973 rating action, 
the RO assigned a total disability evaluation based on 
individual unemployability.  The only service-connected 
disability at that time was rheumatoid arthritis with 
prolapsed intervertebral disc.  The 60 percent evaluation for 
rheumatoid arthritis was continued.  The total disability 
evaluation and the 60 percent schedular evaluation were 
continued in each rating action through an April 1995 rating 
action.  The only service-connected disability is that for 
rheumatoid arthritis.   

Private medical records dated in August 1976 show that the 
appellant was involved in a motor vehicle accident in which 
he was trapped under the vehicle and sustained multiple 
injuries.  Subsequent medical evidence indicated that the 
appellant had right hip osteoarthritis and right foot drop, 
with references to a fracture of the right hip.  

A July 1983 VA clinical record indicated that the appellant 
hurt his back on a water slide; he walked with minimal 
difficulty and was instructed to return in six months.  

A VA clinical record in October 1984 noted the appellant had 
a long-standing history of ankylosing spondylitis involving 
the spine, as well as post-traumatic degenerative arthritis 
of the right hip following a motor vehicle accident in 1977 
with fracture and dislocation of the hip.  The examiner 
remarked that following the accident the appellant developed 
sciatic palsy on the right and wore a brace on the right 
foot.  The relationship between a right hip fracture in 1977 
and a motor vehicle accident was again noted in VA clinical 
records prepared in 1984 and 1985.  

A VA clinical record in April 1987 noted that the peroneal 
palsy of the right foot was the result of a spinal injury.  

An October to November 1990 VA hospital report indicated a 
history of brain stem stroke.  

A November 1992 VA hospital report noted that the appellant 
had a history of a fracture of the right hip with 
subsequently developed degenerative arthritis.  The right leg 
was in a brace. 

In July 1996 progress notes, VA treating physicians indicated 
that the appellant had, among other disorders, a history of 
right foot drop status post right hip fracture in a motor 
vehicle accident and a fused spine secondary to arthritis.  
The notes show that he had debilitating post-traumatic 
arthritis of the right hip and was predominantly wheelchair 
bound.  It was noted that the he was not a candidate for a 
hip replacement due primarily to overlying cardiac problems 
and the risks associated with anesthesia.  

The appellant testified at an August 1996 hearing that his 
right foot was rendered totally useless due to his right foot 
drop, that his right hip had totally deteriorated due to 
rheumatoid arthritis, that his left hip was close to 
deteriorating, and that he used his left foot to "hobble."  
He also noted that he had a cardiac problem that precluded 
addressing any of his lower extremity problems surgically.  
The appellant stated that his current home did not have 
enough space to properly maneuver his wheelchair and that he 
had to use a walker and/or his spouse's assistance to 
transfer from his wheelchair to his bed or to the bathroom.  

Throughout subsequent years, the appellant has struggled with 
multiple other disabilities, including diabetes mellitus with 
associated loss of vision, peptic ulcer disease, obesity, 
ingrown toenail on the left great toe, hypertension, ischemic 
cardiomyopathy, and epididymitis.  None of these disorders is 
service connected.  

The appellant underwent a VA examination in June 1998, in 
accordance with the Board's December 1997 remand, to 
determine whether it is at least as likely as not that his 
service-connected spinal disability alone confines him to a 
wheelchair and whether there is any relationship between the 
service-connected rheumatoid arthritis of the spine and the 
right foot drop.  The examiner reviewed the claims file and 
discussed the history noted above.  In addition, he noted 
that the appellant said he had three strokes in 1988.  He 
indicated that the appellant propelled his wheelchair using 
is left lower extremity rather than his hands.  He conducted 
the examination and noted the results of x-ray studies of the 
dorsal and lumbar spine, which were compatible with the 
diagnosis of Marie Strumpell arthritis (ankylosing 
spondylitis).  He indicated that the appellant wore a right 
foot brace with no change in his gait when walking without 
the brace.  Also noted was the lack of function in the 
perineals, anterior tibial, posterior tibial, toe extensor, 
and toe flexor muscles of the right foot and ankle.  The 
examiner opined that the appellant's foot drop was not 
related to his Marie Strumpell arthritis and, most probably, 
not to a herniated intervertebral disc.  It was his opinion 
that the foot drop was most likely related to the posterior 
fracture dislocation of the right hip or the histories of 
three strokes in 1988.  "I feel that the [appellant] is 
using a wheelchair mostly because of the deformity and 
limited motion in his right hip, and to a much lesser degree 
because of his foot drop or because of his ankylosing 
spondylitis."  

Pertinent Law and Regulations

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809(b).  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

In an opinion originally dated October 21, 1987, which was 
reissued as VA O.G.C. Prec. 75-90, the VA General Counsel 
addressed the question of whether entitlement to compensation 
under the paired organ provisions of 38 U.S.C.A. § 360 (now 
codified as § 1160) serves to provide entitlement to the 
ancillary benefits of specially adapted housing and special 
home adaptation grants.  In the opinion, the General Counsel 
outlined the legislative history of the statutes providing 
for these benefits, analyzed the specific language employed 
by Congress, and concluded that 38 U.S.C.A. § 360 (now 
§ 1160) does not lead to entitlement to specially adapted 
housing or special home adaptation grants.  In reaching this 
conclusion, the General Counsel relied heavily upon the 
"plain meaning" of the language in the portion of the 
statute addressing entitlement to specially adapted housing, 
specifically, that veterans who are entitled to 
"compensation for permanent and total disability" are 
eligible for the benefit.  See VA O.G.C. Prec. No. 75-90 and 
38 U.S.C.A. § 2101(a).  

Recently, the General Counsel reaffirmed the holding of VA 
O.G.C. Prec. 75-90 in another opinion addressing a similar 
issue, involving the statutory construction of the same law.  
See VA O.G.C. Prec. No. 24-97 (July 3, 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

1. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing.

As outlined above, a pre-requisite for an award of a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is an award of compensation for 
permanent and total disability due to any of the four 
elements listed at 38 C.F.R. § 3.809(b).  Looking initially 
at the second and fourth elements, the appellant is not 
service-connected for blindness in both eyes, nor has he lost 
or lost of use of an upper extremity.  As such, he is not in 
receipt of permanent and total disability for the two 
disability scenarios discussed in these elements.  

The first and third elements both require that the service-
connected disability, from which the appellant is entitled to 
compensation for permanent and total disability, involve the 
loss or loss of use of a lower extremity such as to preclude 
locomotion without an assistive device.  The Board's December 
1997 remand focused on this concern and directed that a VA 
examination determine why the appellant is wheelchair bound.  

The facts discussed above provide ample evidence that the 
appellant is required to use a wheelchair and a brace on his 
right foot not because of his service-connected rheumatoid 
arthritis, but due to residuals of a right hip injury 
sustained in a motor vehicle accident.  An October 1984 VA 
clinical record noted the appellant's long-standing history 
of ankylosing spondylitis involving the spine, as well as 
post-traumatic degenerative arthritis of the right hip 
following a motor vehicle accident in 1977, and remarked that 
the appellant developed sciatic palsy on the right and wore a 
brace on the right foot following the accident.  The 
relationship between a right hip fracture and a motor vehicle 
accident was again noted in VA clinical records prepared in 
1984 and 1985.  VA progress notes prepared in July 1996 
indicated that the appellant had debilitating post-traumatic 
arthritis of the right hip and was predominantly wheelchair 
bound.  

The April 1987 VA clinical record noted that the peroneal 
palsy of the right foot was the result of the spinal injury.  
But this single VA clinical record does not outweigh the 
other VA clinical records pointing to the residuals of the 
right hip injury as the reason for the use of a right foot 
brace and a wheelchair.  The Board places great weight on the 
report of the June 1998 VA examination of the appellant, 
which as discussed above was requested by the Board 
specifically to answer the crucial questions in this case.  
The examiner opined that the right foot drop was most likely 
due to residuals of the 1977 right hip injury and that the 
need for a wheelchair was mostly due to the deformity and 
limited motion of the right hip, a nonservice-connected 
disability and one which does not form the basis for the 
permanent and total disability.  Thus, since the significant 
weight of the evidence indicates that the need for a right 
foot brace and a wheelchair is not related to the permanent 
and total disability, the appellant cannot prevail under the 
first and third elements from 38 C.F.R. § 3.809(b) set forth 
above.  

Although the appellant is in receipt of a 100 percent 
disability rating, his particular combination of disabilities 
does not fit within the specific requirements set forth in 38 
U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  The only service-
connected disability is that of rheumatoid arthritis with 
prolapsed intervertebral disc.  The total disability 
evaluation, first assigned in the January 1973 rating 
decision and continued in an April 1995 rating decision, was 
based entirely on that one service-connected disability.  The 
record does not indicate that the appellant is service 
connected for or in receipt of a permanent and total 
disability evaluation for any of the four disability 
scenarios listed at 38 U.S.C.A. § 2101(a) and 38 C.F.R. 
§ 3.809(b).  

The Board recognizes the appellant's testimony and 
contentions to the effect that his home is poorly equipped 
for his use of a wheelchair.  However, since the evidence 
does not show that the permanent and total disability 
evaluation was due to one of the criteria listed at 
38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b), the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.  

2. Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.

Financial assistance in acquiring special home adaptations 
may be available to a veteran who does not qualify for 
specially adapted housing under the criteria cited above, but 
who is entitled to compensation for permanent and total 
disability which 1) is due to blindness in both eyes with 
5/200 or less visual acuity or 2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.  The appellant does not meet the criteria 
for this benefit either, because he is not entitled to 
compensation for permanent and total disability due to 
blindness in both eyes or anatomical loss or loss of use of 
both hands.  Rather, his total disability compensation 
results from service connection for rheumatoid arthritis of 
the spine. 

The threshold question that must be resolved regarding this 
claim is whether the appellant has a legal claim that might 
entitle him to the VA benefit he seeks.  If his claim fails 
because of the absence of the legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 428-30 
(1994).  In this case, the appellant is not entitled to 
permanent and total disability based on blindness in both 
eyes with 5/200 or less visual acuity or the anatomical loss 
or loss of use of both hands.  His claim, therefore, does not 
meet the regulatory requirements for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations are not met.  Accordingly, 
his claim must be denied as a matter of law.  See id.  

In light of the evidence of record and based on the analysis 
above, the appellant does not meet the criteria for financial 
assistance for specially adapted housing or a special home 
adaptation grant.  The claims are accordingly denied.  


ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing is denied.  

Entitlement to financial assistance in acquiring special home 
adaptations is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  In a March 1978 rating action, service connection was denied for a bilateral eye injury claimed as incurred 
while welding in service.  Service medical records showed no evidence of such an injury in service.

